DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 02/16/21.  Claims 2-21 are still pending and have been considered below.

Claim Objections
Claim 2 is objected to because of the following informalities:  line 18 of the instant claim should be amended to recite “…with [[the]]an access-right requestor associated with the access-requestor device”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  line 29 of the instant claim should be amended to recite “…to [[an]]the access-right requestor associated with”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  line 2 of the instant claim should be amended to recite “…from [[an]]the access-right requestor device”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  line 5 of the instant claim should be amended to recite “…operated by [[an]]the access-right requestor”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  line 22 of the instant claim should be amended to recite “…with [[the]]an access-right requestor associated with the access-requestor device.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  line 2 of the instant claim should be amended to recite “…from [[an]]the access-right requestor device”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  line 5 of the instant claim should be amended to recite “…operated by [[an]]the access-right requestor”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  line 20 of the instant claim should be amended to recite “…with [[the]]an access-right requestor associated with the access-requestor device”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  line 3 of the instant claim should be amended to recite “…from [[an]]the access-right requestor device”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  line 6 of the instant claim should be amended to recite “…operated by [[an]]the access-right requestor”.  Appropriate correction is required.

Allowable Subject Matter
Claims 2-21 would otherwise be allowable if rewritten to overcome any applicable claim objection(s); and if a properly executed terminal disclaimer is filed to obviate the non-statutory double patenting rejection(s), as set forth in this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,798,099. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique of displaying a reassignment value condition for reassigning an access right, which specifically relies upon a trained contextual machine-learning model.
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding patented claims.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting, as further outlined below.
U.S. Application No. 17/062,773
U.S. Patent No. 10,798,099
Claim 2, Claim 3, Claim 9, Claim 10, Claim 16, Claim 17
Claim 1, Claim 4, Claim 8, Claim 11, Claim 15, Claim 18
Claim 4, Claim 11, Claim 18
Claim 2, Claim 9, Claim 16
Claim 5, Claim 12, Claim 19
Claim 3, Claim 10, Claim 17
Claim 6, Claim 13, Claim 20
Claim 5, Claim 12, Claim 19
Claim 7, Claim 14, Claim 21
Claim 6, Claim 13, Claim 20
Claim 8, Claim 15
Claim 7, Claim 14


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Eckstein (2010/0217679).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD ZEE/Primary Examiner, Art Unit 2435